PETITION FOR WRIT OF CORAM NOBIS JOURNAL ENTRY AND OPINION
{¶ 1} Sua Sponte, we dismiss the petitioner's complaint, as filed on April 15, 2002, which requests that this court issue a writ of coram nobis against respondent, William D. Mason. Mr. Lutz asserts that he was wrongfully convicted because the court lacked subject-matter jurisdiction and "other causes of void judgment" in State v. Lutz, Cuyahoga Court of Common Pleas, Case Nos. 403228, 404605 and 405399.
{¶ 2} Coram nobis is a procedural writ that is used to correct errors of fact. However, it is not part of Ohio law. State v. Perry
(1967), 10 Ohio St.2d 175, 226 N.E.2d 104. Accordingly, Lutz's claim for a writ of coram nobis is not well founded in this court.
{¶ 3} A  further review of the complaint indicates that petitioner is attempting to file a petition for post conviction relief. Such petition is governed by R.C. 2953.21 and must be filed in the court that imposed the sentence and not with the court of appeals.
{¶ 4} Accordingly, we dismiss this action sua sponte. Petitioner to pay costs. The clerk is directed to serve notice of this judgment upon all parties as provided in Civ.R. 58(B).
Writ Dismissed.
MICHAEL J. CORRIGAN, P.J. AND FRANK D. CELEBREZZE, JR., J., CONCUR.